[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO MODIFY
The defendant, who is a full time member of the U.S. Army National Guard, has filed a motion for modification of child support based upon federal regulations dealing with what types of pay are subject to garnishment for child support.
On July 17, 1992, the plaintiff and defendant received a judgment of dissolution which provided in part that the defendant would pay $225.00 per week for child support for two minor children. That judgment was in accordance with a separation agreement entered into between the parties.
Now, less than a year later, the defendant seeks to modify his child support payments. Section 46b-86 of the Connecticut General Statutes provides only two grounds for modification: (1) a substantial change in circumstances CT Page 5794 since the date of dissolution, or (2) a showing that the final order substantially deviates from the guidelines. The defendant claims neither and, therefore, his motion for modification must fail under Connecticut State law.
The defendant claims that Section 70771 of the Department of Defense manual provides that only his basic pay is subject to garnishment and, therefore, his support obligation should be modified because the original judgment was based upon pay allowances above his basic pay, such as his quarters allowance. This claim fails because the statute and regulations upon which the manual is based were not intended to limit awards of child support by the individual state courts. 32 C.F.R. par. 54. In addition, although there are limitations on what wages are subject to garnishment, the disposable earnings for purposes of allotments for child support include not only basic pay but quarters allowance. 32 C.F.R. Chap. 4, Section 56(b), Disposable Earnings.
The motion to modify is denied.
Barall, J.